DETAILED ACTION

This Office Action is a response to an application filed on 04/25/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2019/0297325 A1).

Regarding claim 1, Lim discloses: A method for processing video data, comprising: 
determining, during a conversion between a current block of a video and a bitstream of the video (see Lim, paragraph 132), at least one neighboring block for the current block (see Lim, paragraph 173); 
determining motion information of the at least one neighboring block (see Lim, paragraph 189); 
determining a first prediction block for the current block based on motion information of the current block (see Lim, paragraph 344, driving tow prediction blocks using the motion vector candidate list); 
determining a second predication block for the current block based on the motion information of the at least one neighboring block (see Lim, paragraph 344, driving tow prediction blocks using the motion vector candidate list); 
generating a final prediction block for the current block based on the first and second prediction blocks (see Lim, paragraph 367); and 
performing the conversion based on the final prediction block (see Lim, paragraph 367).

Regarding claim 2, Lim discloses: The method of claim 1, wherein the conversion comprises encoding the video data into the bitstream (see Lim, Fig. 1).

Regarding claim 3, Lim discloses: The method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video data(see Lim, Fig. 2).

Regarding claim 4, Lim discloses: The method of claim 1, wherein the motion information of the at least one neighboring block is scaled to a reference picture of the current block to generate a representative scaled motion information which is used to determine the second prediction block of the current block (see Lim, Fig. 17 and paragraph 230).

Regarding claim 5, Lim discloses: The method of claim 4, wherein the final prediction block is generated as a weighted average of the first prediction block and the second prediction block (see Lim, paragraph 229). 

Regarding claim 6, Lim discloses: The method of claim 5, wherein performing the conversion based on the final prediction block comprises: 
performing processing on boundary region of the current block, wherein the boundary region of the current block includes an above boundary region with multiple top rows and/or a left boundary region with left columns of the current block (see Lim, paragraph 262).

Regarding claim 7, Lim discloses: The method of claim 6, wherein two different representative scaled motion vectors are generated based on different neighboring blocks for the above boundary region and the left boundary region (see Lim, paragraph 262 and 379).

Regarding claim 8, Lim discloses: The method of claim 7, wherein any one of the two different scaled motion vectors is used for a top-left boundary region (see Lim, paragraph 262).

Regarding claim 9, Lim discloses: The method of claim 1, further comprising: 
performing the conversion on one or more sub-blocks of the current block based on the motion information of the at least one neighboring block (see Lim, paragraph 228). 

Regarding claim 10, Lim discloses: The method of claim 9, wherein the method is applied in case that the current block is coded with at least one of Advanced Temporal Motion Vector Prediction (ATMVP), Spatial Temporal Motion Vector Prediction (STMVP), affine mode including affine inter mode and affine merge mode (see Lim, paragraph 189 and 438). 

Regarding claim 11, Lim discloses: The method of claim 1, further comprising: 
performing Overlapped Block Motion Compensation (OBMC) for the current block based on the motion information of the at least one neighboring block (see Lim, paragraph 440), 
wherein the OBMC includes using intermediate prediction values of one sub-block of the current block and prediction values of the at least one neighboring sub-block to generating final prediction values of the one sub-block (see Lim, paragraph 228 and 440).

Regarding claim 12, Lim discloses: The method of claim 11, wherein the OBMC is performed on all sub-blocks of the current block based on the motion information of the at least one neighboring block (see Lim, paragraph 228 and 440). 

Regarding claim 13, Lim discloses: The method of claim 1, wherein the at least one neighboring block comprises at least one of a first neighboring block being positioned above the current block and a second neighboring block being positioned left to the current block (see Lim, Fig. 18(b)).

Regarding claim 14, Lim discloses: The method of claim 1, wherein the at least one neighboring block and the current block are from the different pictures of the video (see Lim, Fig. 18).

Regarding claim 15, Lim discloses: The method of claim 4, wherein the scaled motion information of the at least one neighboring block is weighted averaged or averaged to generate one representative scaled motion vector for each reference picture list of the current block (see Lim, paragraph 176 and 229-230).

Regarding claim 16, Lim discloses: The method of claim 15, wherein motion vector of the current block is modified as the weighted average of the representative scaled motion vector and the motion vector of the current block (see Lim, paragraph 229-232).

Regarding claims 19-20, claims 19-20 are drawn to an apparatus and computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, apparatus and computer readable storage medium claims 19-20 correspond to apparatus and method claim 1 and are rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claim 17-18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483